West, J.,
dissenting. — The State Comptroller, the officer of the executive department of the State Government charged with the duty of construing and enforcing the Statute under consideration, found it necessary in the performance of this duty to place an interpretation upon it. The rule in such cases is stated by this Court in the case of Bloxham, Comptroller, v. Consumers’ Electric Light & St. R. Co., 36 Fla. 519, 18 South. Rep. 444, at page 540, as follows: “Resides the judicial construction of Statutes, there is known to the law another kind of construction. This kind of construction has special application to Statutes made for the regulation of the different departments of the government, and is the interpretation put upon them by the actual administration of them by such departments. As distinguished from judicial construction, it is called the practical construction of Statutes. While not of such high authority as a judicial interpretation of the Act, such practical construction of the class of Statutes referred to, when not in conflict with the Constitution or the plain intent of the Act, is of great persuasive force and efficacy.”
In construing a Statute “that construction is favored which gives effect to every clause and every part of the Statute, thus producing a consistent and harmonious whole” (Goode v. State, 50 Fla. 45, 39 South. Rep. 461) and “the legal presumption is that the Legislature did not intend' to keep really contradictory enactments in the Statute books, or to effect so important a measure as the repeal of a law without expressing an intent to do so. An interpretation leading to such a result should not be adopted unless it is inevitable. The rule of construction in such cases is that if the Courts can by any fair, strict or liberal construction find for the two pro*38visions a reasonable field of operation without destroying (heir evident intent and meaning, preserving the form of both, and construing them together in harmony with the whole course of legislation, it is their duty to do so.” Curry v. Lehman, 55 Fla. 847, 47 South. Rep. 18; State ex rel. Luning v. Johnson, 71 Fla. 363, 72 South. Rep. 477.
Applying the foregoing rules to this case the construction placed upon the Statute by the Comptroller'seems to be fully warranted and should not in my opinion be disturbed. The apparently conflicting provisions of Series B and C are harmonized by the Comptroller’s construction, and the object and-design of the Statute is thereby promoted.
It -is apparent Avhen the whole Statute is taken into consideration that it was the legislative intent that auto•mobiles which are calculated to do greater damage to the public highways should be required to pay a -larger amount into the fund which is appropriated by this Statute for -the repair of such damage and the maintenance of such highways.
To hold that a heavy car of high power should under this Statue be classified without regard to horse power, and, if it has a seating capacity of “not more than five persons” put it in the same class, with respect to the fees charged, as the light car of low power loses sight entirely of the primary purpose of the legislation and discriminates against the light car and in favor of the heavy car, which in my opinion was not the intention of the Legislature; and neither the language emplo3red nor any action taken by them requires that construction ■to be placed upon the Statute.
I therefore dissent.